Citation Nr: 1541402	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder impingement syndrome. 

2.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness.

3.  Entitlement to service connection for narcolepsy, including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Shana Dunn, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991, with additional reserve service with the Wisconsin Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a particular illness is not limited to an adjudication of that illness alone, in light of other diagnoses of similar illness in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In other words, a claim for service connection for a specific disability should be construed broadly.  

The Veteran has been diagnosed with both narcolepsy and chronic fatigue syndrome.  In this particular situation, different laws and regulations apply to the requirements for service connection for chronic fatigue syndrome versus narcolepsy.  Thus, the Board has recharacterized the issues as shown on the title page.  Id.  This does not undermine the merits of the claims; thus, there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In his substantive appeal, the Veteran requested a hearing before a member of the Board; however, he withdrew his request for a hearing in correspondence dated January 2015.  

The issue of entitlement to service connection for narcolepsy is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.



FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his service-connected right shoulder impingement syndrome results in functional loss approximating limitation of motion of the arm at shoulder level.  

2.  Resolving reasonable doubt in favor of the Veteran, he has chronic fatigue syndrome that is attributable to Southwest Asia service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for right shoulder impingement syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5203 (2015).

2.  The criteria for service connection for chronic fatigue syndrome are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3. 317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim for service connection for chronic fatigue syndrome in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

The claim for a higher initial rating for right shoulder impingement syndrome arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA still has a duty to provide assistance to substantiate a claim.  38 U.S.C.A.           § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records, as well as all available post-service treatment records, have been obtained.  The Veteran has not indicated, and the evidence of record does not show, that he is in receipt of benefits from the Social Security Administration.   

The Veteran underwent VA medical examinations of his right shoulder in January 2009 and March 2015.  The reports are sufficient evidence for deciding the claim. They are based upon consideration of the Veteran's prior medical history and treatment records, and they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  VA's duty to assist has been met.

Increased Rating for Right Shoulder Impingement Syndrome

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The U.S. Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's right shoulder impingement syndrome is rated under Diagnostic Code 5299-5203.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 5299-5203 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected right shoulder impingement syndrome, and that this disability has been rated by analogy to impairment of the clavicle or scapula under DC 5203.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury). 

According to the most recent VA examination, the Veteran is right-handed.  Under Diagnostic Code 5203, the following ratings apply for the major extremity: a 10 percent rating is warranted for malunion or nonunion without loose movement and a 20 percent rating is warranted for dislocation of the joint, or nonunion with loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Under Diagnostic Code 5201, the following ratings apply to limitation of motion of the major extremity: a 20 percent rating is warranted when arm motion is limited to shoulder level; a 30 percent rating is warranted when arm motion is limited to midway between the side and shoulder level; and a 40 percent rating is warranted when arm motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I.  

The record does not reflect, and indeed the Veteran does not contend, that motion of the right arm is regularly limited to shoulder level, or 90 degrees of forward elevation.  The most recent VA examination shows forward elevation to 160 degrees.  The examinations do show that the Veteran's right shoulder impingement syndrome results in a constant, dull pain, and that the impingement of the right shoulder joint causes functional loss.  The Veteran's ability to internally rotate the joint is significantly limited; he cannot reach his hand behind his back.  The Veteran reports that his shoulder feels better when he doesn't work overhead much; when he attempts to elevate the arm, according to the March 2015 VA examination report, "there is a point where it pinches off and gets 'tweaked' and he develops weakness."  He cannot pull on a wrench or work overhead, which is an ordinary task of his employment.  The Veteran does engage in regular fitness, which includes lifting weights; however, he asserts that the exercises that he chooses are those that will put as little strain as possible on his shoulder.  The Veteran advised the examiner that he could not engage in such activities as fishing and throwing a ball overhand during flareups of pain; in subsequent lay statements, the Veteran advised that he also cannot engage in such household tasks as changing a light bulb.  

Painful motion of the joint has been observed on VA examinations and in clinical notes received throughout the appeal.  The March 2015 VA examination noted that the Veteran has a positive Hawkins' impingement sign, which results in pain on internal rotation of the arm when it is forward flexed to 90 degrees with the elbow bent at 90 degrees.  There was also weakness with external rotation and loss of muscle strength with abduction of the shoulder joint.    

The examiner found that he could not quantify any additional limitation of motion during a flare-up of pain without resort to speculation, because the Veteran was not having a flare-up at the time of the examination.  

None of the Diagnostic Codes that are applicable to the shoulder would result in a disability rating higher than 10 percent.  There is no ankylosis of the joint under Diagnostic Code 5200, nor is motion of the joint limited to 90 degrees or less upon examination; thus, Diagnostic Code 5201 is not applicable.  

There is no impairment of the humerus seen in the medical evidence, and the Veteran's symptoms are not analogous to malunion, loose union, or dislocation of the clavicle or scapula; neither Diagnostic Code 5202 nor Diagnostic Code 5203 would result in a higher rating.  Imaging studies of the Veteran's right shoulder show that it is affected only by right shoulder impingement syndrome, and that there are no significant bony abnormalities.  

The 10 percent disability evaluation currently assigned to the Veteran's right shoulder disability is the minimum compensable (10 percent) evaluation to which he is entitled for painful motion of the joint that is not otherwise compensable.   38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Evaluations in excess of the minimum compensable rating (10 percent) must be based on demonstrated functional impairment.  


On review, the Board finds that the functional impairment caused by the Veteran's right shoulder impingement syndrome is analogous to limitation of motion of the arm at shoulder height as described in Diagnostic Code 5201.  Although such limitation is not shown on range of motion testing, it is significant that the Veteran has a positive impingement sign at 90 degrees and weakness of the joint with external rotation.  

The Veteran indicated to the March 2015 VA examiner that reaching overhead results in a sensation of the joint "pinching off" or "getting tweaked," which causes immediate weakness in the joint.  The Veteran reports that his shoulder pain is recently improved only because he no longer works in a position that requires him to reach overhead.  During a flare-up, the Veteran reports that he cannot even change a light bulb.  The Veteran's descriptions of his pain upon reaching overhead are consistent with the findings on the March 2015 VA examination, which showed evidence of weakness and pain upon forward flexion to 90 degrees and more.  Moreover, the fact that the Veteran has to abstain entirely from reaching overhead in order to improve his shoulder symptoms is a significant limitation on his daily functioning.  

The March 2015 VA examiner noted that the Veteran has excellent musculature as a result of his fitness regimen, implying that the Veteran's functional loss is fairly minimal.  However, the record reflects that the Veteran has had a consistent fitness regimen since returning from his service in the Gulf War, and that he continues to engage in fitness routines despite his various disabilities which are progressively worsening with time.  The Veteran asserts that continued exercise is recommended to keep his fibromyalgia symptoms at bay; additionally, it is a lifelong hobby which he enjoys.  

The Board finds that the Veteran's weightlifting regimen does not diminish the credibility of his statements as to the severity of his right shoulder disability during flare-ups.  The evidence of record shows that the Veteran continues to work out despite the notable increase in severity of his shoulder and back disabilities, as well as his documented sleep disorder.  The Board also finds it significant that the March 2015 VA examination showed decreased muscle strength in abduction of the shoulder.  This corroborates the Veteran's assertions that he does not engage in exercises that strain his right shoulder joint.  

The March 2015 VA examiner also found that he could not quantify the additional limitation of motion of the shoulder during a flare-up in terms of degrees, because the Veteran was not having a flare-up at that time.  However, the Veteran has consistently reported that he is generally unable to reach overhead for any period of time, and that during a flare-up, reaching overhead is essentially impossible.  The Veteran is competent to describe such symptoms, and there is nothing in the record which diminishes the credibility of his statements.  Given the significant limitation of arm motion when engaging in employment or activities of daily living, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the functional loss caused by his right shoulder impingement syndrome is analogous to limitation of motion of the arm at shoulder height under Diagnostic Code 5201.  A disability evaluation of 20 percent for such functional loss is therefore warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Accordingly, the Board finds that all findings and impairment (limitation of motion, functional limitation, pain, weakness) associated with the service-connected disability are encompassed by the schedular criteria for the rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
However, since the Veteran has not asserted that he is precluded from obtaining or maintaining substantially gainful employment due to his service-connected right shoulder disability, and there is no evidence of such, Rice is inapplicable.  Consideration of a TDIU is not warranted.  

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms of the disability on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

The Veteran seeks service connection for chronic fatigue syndrome, and attributes this disability to his service in the Southwest Asia theater of operations from January 1991 to May 1991.

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).   

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Layno v. Brown, 6 Vet. App. 465 (1994).  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A.     § 1117(a)(2); 38 C.F.R. § 3.317(a), (c). 

The Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War.  The salient question in this matter is whether the Veteran has objective indications of chronic fatigue syndrome that manifested during his service or to a degree of 10 percent or more since his service.  38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317(a)(1).  

The Veteran's service treatment records are negative for reports of excessive fatigue or a diagnosed sleep disorder.  Such symptoms were also not observed on a November 1993 Persian Gulf War examination.  In October 1995, the Veteran first reported symptoms of generalized fatigue since the Gulf War.  The clinical notes of record reflect that the Veteran has continued to report that the onset of his fatigue was during his active service or shortly thereafter.  

An August 2006 sleep study found that the Veteran's symptoms were consistent with narcolepsy.  Medication was prescribed to treat his symptoms, which he continues to take.  

The Veteran underwent a VA Gulf War examination in October 2008, during which his sleep symptoms were attributed to narcolepsy.  

In an October 2012 record, the Veteran's non-VA treating physician, Dr. B., noted that the Veteran's symptoms met the criteria for a diagnosis of chronic fatigue syndrome, based on longstanding fatigue that was unattributable to exertion or other known medical diagnoses; falling asleep easily; postexertional malaise lasting more than 24 hours; unrefreshing sleep; difficulty concentrating; and generalized muscle and joint pain without swelling or redness.  

Dr. B. reiterated these findings in a December 2013 opinion.

A March 2015 VA examiner disagreed with Dr. B., and attributed the Veteran's symptoms solely to narcolepsy.  The examiner pointed out that the Veteran did not appear to have post-exertional malaise, as he engages in strenuous fitness activity several times a week.  The examiner further found that the Veteran does not have debilitating fatigue that takes his activity level to less than 50% of his premorbid activity level.  The Veteran was able to coach youth sports, lift weights several times a week, and did not miss work as a result of his symptoms.  Additionally, the Veteran's joint pains were attributable to service-connected fibromyalgia.  The examiner concluded the Veteran's overall clinical picture is not consistent with a diagnosis of chronic fatigue syndrome.

In an April 2015 letter, Dr. B. disputed the findings of the VA examiner.  He noted that the Veteran continues to exercise because it is beneficial for his fibromyalgia symptoms, and asserted that the Veteran does, in fact, have post-exertional malaise for 24 hours or more.  The examiner pointed out that the Veteran has been advised to continue his exercise regimen in order to stave off the progression of his fibromyalgia symptoms.  Dr. B. noted that there was some overlap of symptoms, particularly fatigue and chronic cognitive decline, which could also be attributed to narcolepsy; however, differentiating the symptoms of each was not possible. 

The Veteran's wife and daughter submitted statements in July 2015, attesting to the Veteran's significant fatigue, post-exertional malaise and cognitive decline.  They are competent to describe these symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).   

The probative evidence of record consists of findings by medical doctors, who are competent to diagnose the Veteran's symptoms.  Each opinion is based upon a personal evaluation of the Veteran and the physician's own professional judgment.  As a result, the evidence is at least in equipoise with respect to the likelihood that the Veteran's symptoms are attributable to chronic fatigue syndrome.  

As detailed above, chronic fatigue syndrome is presumed to be linked to Gulf War service, so long as it manifested to a compensable degree prior to December 2016.  The Veteran has confirmed service in the Southwest Asia theater of operations.  A 10 percent rating for chronic fatigue syndrome requires that symptoms be controlled by medication.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  The Veteran has been prescribed medication to treat his symptoms since August 2006.  Accordingly, when reasonable doubt is resolved in favor of the Veteran, service connection for chronic fatigue syndrome is warranted.


ORDER

Service connection for chronic fatigue syndrome is granted.

An initial disability rating of 20 percent for right shoulder impingement syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

During an October 2008 Gulf War examination, the examiner found that a finding as to the etiology of the Veteran's narcolepsy could not be reached without resort to speculation; however, the examiner did not offer an adequate rationale for this finding.  Such is required when an opinion cannot be provided.  Jones v. Shinseki, 23 Vet.App. 382 (2010).   A new VA examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Updated VA treatment records must also be obtained.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since September 2014.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his narcolepsy.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's narcolepsy is a result of his period of active duty.  Although an August 2010 VA examiner found that the Veteran's sleep disorder existed prior to his entry into service, the Veteran's entrance examination is negative for findings of a chronic sleep disorder; thus, for purposes of this examination, the examiner is to presume that narcolepsy did not exist prior to the Veteran's service.  

The examiner must consider the Veteran's competent reports of fatigue during his Gulf War service and immediately thereafter in reaching a conclusion in this matter.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


